UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-7340



BILLY WHITE,

                                               Plaintiff - Appellant,

          versus


SERGEANT TAYLOR,

                                                Defendant - Appellee,


          and


DEAN BROCHARD, Chief Psychologist,

                                                            Defendant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  David G. Lowe, Magistrate
Judge. (CA-02-385)


Submitted: January 28, 2004                 Decided:   February 20, 2004


Before WILLIAMS, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Billy White, Appellant Pro Se. Christopher Garrett Hill, Philip
Carlton Hollowell, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA,
Richmond, Virginia, for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

          Billy White appeals the magistrate judge’s orders denying

his motions for appointment of counsel in his suit under 42 U.S.C.

§ 1983 (2000).*   We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

magistrate judge.    See White v. Taylor, No. CA-02-385 (E.D. Va.

Sept. 22, 2002; July 24, 2003; Aug. 20, 2003).         We also deny

White’s motion for appointment of counsel on appeal.    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                           AFFIRMED




     *
      The parties consented to the magistrate judge’s jurisdiction
pursuant to 28 U.S.C. § 636(c) (2000).

                                - 3 -